[Cite as Soltesz v. Ohio Dept. of Job & Family Servs., 2020-Ohio-365.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


E. Dean Soltesz,                                     :

                 Appellant-Appellant,                :
                                                                             No. 19AP-444
v.                                                   :                    (C.P.C. No. 19CV-0262)

Ohio Department of Job and Family                    :                   (REGULAR CALENDAR)
Services et al.,
                                                     :
                 Appellees-Appellees.
                                                     :


                                            D E C I S I O N

                                    Rendered on February 4, 2020


                 On brief: E. Dean Soltesz, pro se. Argued: E. Dean Soltesz.

                 On brief: Dave Yost, Attorney General, and Rebecca L.
                 Thomas, for appellees. Argued: Rebecca L. Thomas.

                   APPEAL from the Franklin County Court of Common Pleas

NELSON, J.
        {¶ 1} There's no point in pursuing an administrative appeal in court—and in fact,
there's nothing to pursue—once the administrative agency has already granted the
appellant every entitlement that he claimed through his (necessarily focused)
administrative appeal. At that point, with no live controversy before it, the court is legally
as well as practically precluded from further involvement, and must dismiss the action.
That is what happened here, as we briefly explain on the way to affirming the common pleas
court's dismissal because the administrative appeal was moot.
        {¶ 2} This case began in the court system as an administrative appeal to the
common pleas court taken by appellant E. Dean Soltesz, pursuant to Ohio Revised Code
sections 5101.35 and 119.12, from "the Administrative Appeal Decision (Amended
No. 19AP-444                                                                                 2

Administrative Appeal Decision/Final Administrative Order) of the Ohio Department of
Job and Family Services mailed to him on December 13, 2018." January 11, 2019 Notice of
Appeal, filed in the Franklin County Court of Common Pleas.
       {¶ 3}   That administrative decision, as attached by Mr. Soltesz to his notice of
appeal, had "affirmed" a state hearing decision that upheld except with regard to
August 2018 "the denial of Appellant's request for re-instatement for [Modified Adjusted
Gross Income, "MAGI"] Medicaid from May 2018 through August 2018 due to excess
income." Id., attachment at 3, 4. As to the August dispute, the administrative appeal
decision noted and approved "an agreement between Appellant and the Agency" whereby
Mr. Soltesz "agreed to submit his pay stub for August 7, 2018 to the Agency by November 1,
2018. The Agency agreed to render a new determination of eligibility for MAGI Medicaid
for August 2018 only. The Agency would notify appellant of the determination and afford
appeal rights." Id., attachment at 3, 4 (also noting that "[o]n October 16, 2018 the Agency
notified Appellant it was approving MAGI Medicaid effective September 1, 2018").
       {¶ 4} Because the December 13, 2018 administrative decision from which Mr.
Soltesz took his appeal to court might in isolation be somewhat opaque, a quick sketch of
some of the administrative steps leading up to that decision may provide useful context.
The dispute had earlier origins, but it suffices here to observe that by Notice of Action dated
June 29, 2018, Mr. Soltesz was notified that he was being "denied Medicaid" because
"[y]our income is over the program eligibility standards." June 29, 2018 Notice of Action
at 2; January 23, 2019 Initial Hearing Record Certification at 65. Mr. Soltesz responded by
requesting a state hearing (with the Ohio Department of Job and Family Services), stating
that he disagreed with the "denial of Medicaid" as "proposed in the Notice of Action mailed
06/29/2018." August 10, 2018 State Hearing Request Form; Initial Hearing Record at 204.
Subsequent Notice(s) of Action advised Mr. Soltesz that "[w]e will stop Medicaid for * * *
E.D. Soltesz * * * on 4/30/2018 because: Your income is over the program eligibility
standards," July 26, 2018 Notice of Action at 2; Initial Hearing Record at 219, and that
"E.D. Soltesz * * * will get Medicaid beginning on 09/01/2018," October 16, 2018 Notice of
Action at 2; Initial Hearing Record at 42.
       {¶ 5} Mr. Soltesz appeared before the department's Bureau of State Hearings on
October 22, 2018. As reflected in the Notice(s) of Action and as summarized in the State
No. 19AP-444                                                                               3

Hearing Decision affirmed by the December 13, 2018 Administrative Appeal Decision that
Mr. Soltesz then appealed to the common pleas court, the dispute was "whether the County
Department of Job and Family Services (CDJFS) was correct to deny the Appellant's
request for re-instatement for MAGI, from:        05/2018 through 08/2018 because the
Appellant's income exceeded the MAGI income standard." November 2, 2018 State
Hearing Decision at 3; Initial Hearing Record at 3. The hearing officer concluded that Mr.
Soltesz "was ineligible for Medicaid, MAGI from 05/18 through 07/18 because he was over
income." Id. at 8. "Therefore, the CDJFS'[s] determination was correct" as to those three
months. Id. "Regarding the month of 08/2018, [Mr. Soltesz] verbally withdrew his dispute
* * * [from the consideration of the Hearing Officer] after he entered into an agreement
with the County Department of Job and Family Services." Id. That agreement regarding
August was that: "[a.] Appellant agreed to submit his pay stub for 08/07/2018 to the
CDJFS by 11/01/18. [b.] CDJFS will render a new determination of eligibility for MAGI, for
08/2018 only. [c.] CDJFS will notify the Appellant in writing and provide him with appeal
rights."
       {¶ 6} The hearing officer's summary of the parties' agreement to sever August 2018
from the months at issue in that administrative proceeding is consistent with the transcript
of the audiotaped hearing subsequently filed by the department with the common pleas
court. (Although Mr. Soltesz disputes the accuracy of the tape and transcript in certain
respects, he does not argue that these alleged deficiencies relate to the agreement about
August or to identification of the months then in question.) The county department agreed
to receive and Mr. Soltesz agreed to provide a paystub from "on or about August 7th
[2018]." October 22, 2018 administrative hearing transcript at 52-53. For that month (and
with the parties essentially having stipulated to the relevant income levels for May, June,
and July), it was agreed that the "Agency will render a new determination." Id. at 55. The
county inquired: "It would be for the month of August. Are we correct?" Mr. Soltesz
responded: "Yeah." Id. (later adding: "I believe that more than likely that it will show that
I'm above the MAGI, I think it's called, adjusted gross income"). Mr. Soltesz pushed the
point: "I'm just trying to make sure that the records are all the way that they should be and
need to be as truthfully, honestly and accurately as we can get in these matters." Id. at 56.
The hearing officer reconfirmed that the "[a]gency is going to render a new determination
No. 19AP-444                                                                                4

for * * * the month of August, notify Appellant in writing and provide appeal rights." Id.
The county and Mr. Soltesz each indicated their agreement with that course of action. Id.
       {¶ 7} It was against that backdrop that the December 13, 2018 Administrative
Appeal Decision upheld the department's denial of Medicaid benefits to Mr. Soltesz for the
months of May, June, and July 2018, while noting that benefits for August 2018 would be
determined in separate proceedings with separate appeal rights. Mr. Soltesz appealed that
Administrative Appeal Decision under R.C. 5101.35, which provides for appeals of such
decisions "pursuant to section 119.12 of the Revised Code" and as "governed by section
119.12" with very limited exceptions. R.C. 5101.35(E).
       {¶ 8} The statutory charge to the common pleas court reviewing such
administrative appeals is not open-ended, but instead rather precisely defined: The
common pleas court usually is "confined to the record as certified to it by the agency" and
to "newly discovered" evidence that could not reasonably have been adduced before the
agency, R.C. 119.12(K); it "may affirm the order of the agency complained of in the appeal
if it finds, upon consideration of the entire record and any additional evidence the court has
admitted, that the order is supported by reliable, probative, and substantial evidence and
is in accordance with law. In the absence of this finding, it may reverse, vacate, or modify
the order or make such other ruling as is supported by reliable, probative, and substantial
evidence and is in accordance with law." R.C. 119.12(M).
       {¶ 9} In this case, however, the common pleas court ultimately was not required
(or permitted) to assess whether the department's determination denying Mr. Soltesz
Medicaid benefits for May, June, and July 2018 was supported by reliable, probative, and
substantial evidence. That is because while the administrative appeal was pending before
the common pleas court, the department acquiesced and "reinstated" Mr. Soltesz's
Medicaid eligibility "from May 1, 2018 through July 31, 2018." May 8, 2019 Notice of Action
at 1, Ex. 1 to May 20, 2019 Appellee's Combined Memorandum, acknowledged in
Appellant's May 28, 2019 Memorandum in Support at 1 and attached Affidavit at 1, 13.
Little more than two weeks later, the department moved to dismiss the administrative
appeal as moot. May 24, 2019 Motion to Dismiss. The common pleas court granted the
motion, after full briefing, agreeing with the department that Mr. Soltesz had received the
relief his appeal sought and observing that Mr. Soltesz could offer no "clear statement" as
No. 19AP-444                                                                          5

to what was at issue that was not "now compensated." June 17, 2019 Decision and Entry
Granting Appellee's Motion to Dismiss.
      {¶ 10} Mr. Soltesz appeals that dismissal, advancing 11 assignments of error:
             [I.] The Trial Court abused its discretion to the prejudice of the
             Appellant, when it dismissed the administrative appeal, where
             the partial record certified to the Trial Court proves that the
             Appellant's right to continue to receive benefits should be
             continued through the date of the administrative hearing
             decision of November 2, 2018, consistent with OAC 5101:6-4-
             01(A) and 42 CFR 431.230(a), instead of the July 31, 2018 date
             decided by the county agency on May 8, 2019, which was
             challenged with an amendment by affidavit of the Appellant
             filed in the county agency, as well as the Court below.

             [II.] The Trial Court abused its discretion with prejudice
             against the Appellant in dismissing the case below, after
             portions of the administrative record were found to be absent
             from the record certified to the trial court, as proven by the
             Joint Notice by both parties of the absence of several
             documents (and other pieces of information), as the Ohio Dept.
             of Job and Family Services admitted to having done, denying
             the Appellant due process based upon the manifest weight of
             the entire record.

             [III.] The Trial Court abused its discretion with prejudice
             against the Appellant by not ruling on whether to sustain or
             overrule the Appellant's Objection in the Court below to the
             partial hearing transcript, certified and filed by the Ohio
             Department of Job and Family Services.

             [IV.] The Trial Court abused its discretion with prejudice
             against the Appellant, when it dismissed the appeal of the
             administrative decision in spite of evidence in the trial court's
             record, proving that the Ohio Department of Job and Family
             Services failed to certify a complete record of the administrative
             proceedings to the Court of Common Pleas.

             [V.] The Trial Court abused its discretion with prejudice against
             the Appellant, when it dismissed the appeal of the
             administrative decision in spite of the Appellant's citation of
             Civ. R. 9(B) for Fraud by the adverse party with respect to the
             administrative record certified to the Trial Court, the Volbers-
             Klarich Rule, as well as the Appellant's pleadings of fraud with
             sufficient particularity, including:
No. 19AP-444                                                                        6

                 A. A representation (or concealment of a fact when there
                    is a duty to disclose)
                 B. That is material to the transaction at hand
                 C. Made falsely, with knowledge of its falsity or with
                    such utter disregard and recklessness as to whether it
                    is true or false that knowledge may be inferred
                 D. With intent to mislead another into reling upon it
                 E. Justifiable reliance, and
                 F. Resulting injury proximately caused by the reliance in
                    the Appellant's Objection to the hearing transcript
                    filed by the state agency in the Court below.

           [VI.] The Trial Court abused its discretion with prejudice
           against the Appellant when it dismissed the appeal of the
           administrative decision in spite of the Appellant's citation of
           Superintendence Rules 11(A) through (F); 44(B), (C)(1) and
           (2)(a) through (f), (h)(i), (D), (E), (F), (G)(1) and (2)(a), (b), (d)
           and (f), (H), (I), (J), (K); 45; and 47(A)(1) in support of
           Appellant's motion for supplemental pleadings in the Court
           below.

           [VII.] The Trial Court abused its discretion with prejudice
           against the Appellant, when it dismissed the appeal of the
           administrative decision without just cause for delay relevant to
           permitting reasonable time for an investigation to be
           completed by the US Department of Health and Human
           Services, concerning any unauthorized use of the Appellant's
           Protected Health Information (PHI) for the Good Faith
           requirement of ORC 1347.06 and 1347.12(A)(2)(b)(i) in order
           to determine as a matter-of-fact whether the administrative
           decision was lawful.

           [VIII.] The Trial Court abused its discretion with prejudice
           against the Appellant, when it dismissed the appeal of the
           administrative decision, after Appellant alerted the Court of an
           edited administrative hearing record having been filed with the
           Court by the state agency in violation of OAC 5101:6-6-03(A)
           and 5160-80-07(A).

           [IX.] The Trial Court abused its discretion with prejudice
           against the Appellant, when it dismissed the appeal of the
           administrative decision without providing an oral hearing for
           the Appellant, as provided under ORC 119.12(L).

           [X.] The Trial Court abused its discretion with prejudice
           against the Appellant, when it dismissed the appeal of the
           administrative decision without honoring the jury demand
No. 19AP-444                                                                                 7

               made to determine, as a matter-of-fact, whether the
               administrative agency had maintained the privacy and security
               of the Appellant's PHI, after the completion of a federal
               investigation initiated by the Appellant.

               [XI.] The Trial Court abused its discretion with prejudice
               against the Appellant, when it dismissed the appeal without
               just cause for delay, contrary to maintaining the independence
               of the judiciary from anything having even the appearance of
               impropriety.

Appellant's brief at viii-xiii.
       {¶ 11} Because the dispositive issue is whether the common pleas court was correct
that the department's acquiescence as to the May through July 2018 benefits rendered the
appeal moot (with the appeal necessarily confined to the issues implicated by the agency
order from which the administrative appeal was taken), we consider the assigned errors as
a group and address the mootness ruling directly and afresh under a standard of de novo
review.
       {¶ 12} Matters may become moot issue by issue, or as to an entire case. "Where a
question before a court has become moot, the jurisdiction of the court is lost because 'the
courts of Ohio have long recognized that a court cannot entertain jurisdiction over a moot
question. It is not the duty of a court to decide purely academic or abstract questions.'
* * * * 'When a case is deemed moot, the defending party is entitled to a dismissal as a
matter of right.' " Doran v. Heartland Bank, 10th Dist. No. 16AP-586, 2018-Ohio-1811,
¶ 13 (citations omitted). "When a case is moot, it must be dismissed because it no longer
presents a justiciable controversy." Lund v. Portsmouth Local Air Agency, 10th Dist. No.
14AP-60, 2014-Ohio-2741, ¶ 6 (citation omitted). "Actions are moot 'when they are or have
become fictitious, colorable, hypothetical, academic or dead. The distinguishing
characteristic of such issues is that they involve no actual genuine, live controversy, the
decision of which can definitely affect existing legal relations. * * * "A moot case is one
which seeks to get a judgment on a pretended controversy, when in reality there is none, or
a decision in advance about a right before it has been actually asserted and contested, or a
judgment upon some matter which, when rendered, for any reason cannot have any
practical legal effect upon a then-existing controversy." ' " State ex rel. Cincinnati Enquirer
No. 19AP-444                                                                              8

v. Hunter, 141 Ohio St. 3d 419, 2014-Ohio-5457, ¶ 4, quoting In re L.W., 168 Ohio App. 3d
613, 2006-Ohio-644, ¶ 11 (10th Dist.) (further internal citations omitted).
       {¶ 13} The administrative record makes clear that the dispute Mr. Soltesz pursued
through the administrative processes and on which he obtained rulings that culminated in
the Administrative Appeal Decision he appealed to the common pleas court originally
related to Medicaid benefits for the four months of May through August 2018 and then
involved May through July, with August having been moved to a separate and subsequent
administrative track. The common pleas court did not err in concluding that Mr. Soltesz's
administrative appeal was moot because he had achieved all the relief that the court could
have afforded him with regard to the matters on appeal.
       {¶ 14} The department's May 8, 2019 order that Mr. Soltesz is eligible for the
benefits from May through July 2018 makes his dispute for those months moot. And Mr.
Soltesz did not pursue relief for the month of August through this chain of administrative
appeals. Rather (and we do not understand him to contest this point), he agreed to have
the August matter determined through a separate and subsequent administrative process,
with new and separate appeal rights as to that month's benefits; should he have or develop
some disagreement with a determination as to August, that hypothetical dispute would not
be ripe for consideration as part of this appeal. With Mr. Soltesz having prevailed on the
May through July matters that at one time were properly before the common pleas court
on administrative appeal, the controversy that he once had and that the administrative
proceedings addressed and determined pending court appeal became moot; the separate
agreement with regard to the treatment of the August benefits rendered this particular
administrative appeal moot as to that matter as well.
       {¶ 15} By statutory definition, an administrative appeal is limited to an appeal of
matters that have been adjudicated administratively, and does not reach matters beyond
those that have been so adjudicated. See R.C. 119.12. We affirm the decision of the Franklin
County Court of Common Pleas.
                                                                       Judgment affirmed.

                       DORRIAN, P.J. and BRUNNER, J., concur.
                                 _________________